On Appellant’s Motion for Rehearing
DICE, Commissioner.
Appellant insists that the statement of facts was filed with the clerk of the trial court and therefore should be considered and in support thereof has attached to his motion for rehearing an affidavit of the clerk in which it is certified that the state*880ment of facts was filed in his office immediately after its approval.
While it now appears that the statement of facts was filed with the clerk of the trial court the record reflects that it was not filed within 90 days after notice of appeal was given as required by Art. 759a, sec. 4, Vernon’s Ann.C.C.P. The statement of facts, not having been filed within the 90 day period provided by Statute, cannot be considered. Hankins v. State, Tex.Cr.App., 294 S.W.2d 850 and Reynolds v. State, Tex.Cr.App., 306 S.W.2d 134.
The motion for rehearing is overruled.
Opinion approved by the Court.